OBDEB
PEE CUBIAM:
In this cause on the 15th of April, 1972, an order was issued appointing a special master, outlining his duties, and making *546other provisions with respect to an examination of Andrew J. Utick. The special master entered upon his duties and on May 8, 1972, the Court was advised that said Andrew J. Utick desired to appear before and be heard by the Court and an order was issued setting May 15, 1972 for that purpose.
Upon that date Andrew J. Utick appeared in open court, in the presence of C. W. Leaphart, Jr., counsel for defendants and respondents in this cause and presented a statement wherein he admitted that the motion filed in this cause by him raised a serious charge of violation of ethical standards by Mr. Leaphart and appeared to deprive him of a right to respond and clear his name.
Utick further apologized to this Court and Mr. Leaphart, and asserted that he did not intend to challenge Leaphart’s ethics, that his motion was poorly phrased and drafted and was not intended to reflect on Leaphart personally.
The Court then asked Mr. Leaphart if the apology was satisfactory to him and if it would be accepted and the matter closed. Leaphart responded that it was satisfactory, that he would accept it and the matter could be terminated so far as he was concerned.
In these circumstances the Court accepts the apology of Andrew J. Utick, the appointment of the special master is rescinded and our Order of April 15, 1972, is revoked and held for naught.